[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Cleveland Metro. Bar Assn. v. Leiken, Slip Opinion No. 2014-Ohio-5220.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.

                         SLIP OPINION NO. 2014-OHIO-5220
          CLEVELAND METROPOLITAN BAR ASSOCIATION v. LEIKEN.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
              may be cited as Cleveland Metro. Bar Assn. v. Leiken,
                         Slip Opinion No. 2014-Ohio-5220.]
Attorneys at law—Misconduct—Violations of the Rules of Professional Conduct,
        including continuing to represent a client when representation was
        directly adverse to another client and failing to withdraw from
        representation when the representation results of a violation of the Rules
        of Professional Conduct—Public reprimand.
   (No. 2014-0536—Submitted April 30, 2014—Decided December 2, 2014.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                  Discipline of the Supreme Court, No. 2014-015.
                               ____________________
        Per Curiam.
        {¶ 1} Respondent, Robert Stanley Leiken of Beachwood, Ohio, Attorney
Registration No. 0030666, was admitted to the practice of law in Ohio in 1971.
On January 27, 2014, relator, Cleveland Metropolitan Bar Association, charged
                             SUPREME COURT OF OHIO




Leiken with professional misconduct after Leiken was retained by a driver and his
passenger to recover damages for them for injuries they had suffered in an
automobile accident.       It was subsequently alleged that the driver was
comparatively negligent in the accident.           Leiken later withdrew from
representation of the driver and brought suit against him on behalf of the
passenger.
       {¶ 2} A panel of the Board of Commissioners on Grievances and
Discipline considered the cause on the parties’ consent-to-discipline agreement.
See BCGD Proc.Reg. 11.
       {¶ 3} In the consent-to-discipline agreement, Leiken stipulates to the facts
alleged in relator’s complaint and agrees that his conduct violated Prof.Cond.R.
1.7 (prohibiting a lawyer from accepting or continuing a client’s representation if
that representation will be directly adverse to another client), 1.9 (prohibiting a
lawyer who has formerly represented a client in a matter from representing
another person in the same matter in which that person’s interests are materially
adverse to the interests of the former client), and 1.16(a)(1) (requiring a lawyer to
withdraw from the representation of a client if the representation will result in a
violation of the Ohio Rules of Professional Conduct).
       {¶ 4} The parties stipulate that mitigating factors include the absence of a
prior disciplinary record, Leiken’s cooperative attitude in the disciplinary
proceeding, and his well-respected character and reputation within the legal
profession and community. See BCGD Proc.Reg. 10(B)(2)(a), (d), and (e). In
addition, the parties note that certain actions that Leiken took prior to the
initiation of any disciplinary proceeding are also mitigating factors. First, Leiken
made a timely good-faith effort to rectify the consequences of his misconduct by
withdrawing as counsel for the passenger, disgorging himself of the fee he
received, and sending letters of apology, in which he accepted responsibility for
his actions, to the driver and passenger. Second, Leiken also engaged an expert to




                                         2
                               January Term, 2014




advise him regarding the issues related to conflicts of interest and the duties
governing conflicts of interest under the Ohio Rules of Professional Conduct.
BCGD Proc.Reg. 10(B)(2)(c) and (h).         The parties agree that there are no
aggravating factors. Based upon these factors, the parties stipulate that a public
reprimand is the appropriate sanction for Leiken’s misconduct.
       {¶ 5} The panel and board found that the consent-to-discipline agreement
conforms to BCGD Proc.Reg. 11 and recommend that we adopt the agreement in
its entirety. In support of this recommendation, the panel and board refer to
Toledo Bar Assn. v. Gabriel, 57 Ohio St. 3d 18, 565 N.E.2d 570 (1991) (a public
reprimand was the appropriate sanction for an attorney who represented both an
automobile driver and passenger without full disclosure and consent), and Toledo
Bar Assn. v. Tolliver, 62 Ohio St. 3d 462, 584 N.E.2d 670 (1992) (a public
reprimand was the appropriate sanction for an attorney who represented two
clients whose interests were adverse to each other).        We agree that Leiken
violated Prof.Cond.R. 1.7, 1.9, and 1.16(a)(1) and, as stated in the parties’
agreement and as indicated by the cited precedent, that this conduct warrants a
public reprimand.     Therefore, we adopt the parties’ consent-to-discipline
agreement.
       {¶ 6} Accordingly, Leiken is publicly reprimanded. Costs are taxed to
Leiken.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                            ____________________
       Robert S. Faxon, Dean C. Williams, K. Ann Zimmerman, Bar Counsel,
and Heather M. Zirke, Assistant Bar Counsel, for relator.




                                        3
                         SUPREME COURT OF OHIO




       Koblentz & Penvose, L.L.C., Richard S. Koblentz, and Bryan Penvose;
and Dinn, Hochman & Potter, L.L.C., and Michael C. Hennenberg, for
respondent.
                       ________________________




                                    4